Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Self-draining sensor cavity having a reflector surface having hydrophilic center and hydrophobic surrounding.
The disclosure is objected to because of the following informalities: As described in para 000073, roughness features 29 are not shown in Figs. 7(a)-7(c). In para 000080, as described, pillars 30, 32 and 34 are not in Figs. 6a-6c, but are in Figs. 7a-7c. As described in para 000088, hydrophobic material 40 is not labeled in any figure.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, line 1, “the outer surface” lacks antecedent basis. For the purpose of examination, the claim will be treated as being dependent from claim 24.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 12, 14, 17-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (2019/0128713) (hereinafter Campbell) in view of Makino et al. (2019/0060897) (hereinafter Makino).
Regarding claims 1 and 27, Campbell teaches a body for an acoustic resonance fluid flow speed sensor (10) comprising a reflector surface (26, 70) with at least one section which extends radially towards the edge of the reflector surface (Fig. 4). Campbell teaches a hydrophilic material (para 0064, including a plurality of channels) used as a reflector and having pores/channels to drain fluid from upper surface of the reflector to the lower surface, but does not explicitly teach the at least one section is more hydrophilic than a surrounding section of the reflector surface to promote movement of water from a center toward the edge of the reflector surface. It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the reflector in such a way that the fluid is either drained vertically through the surfaces of the reflector or radially on the surface towards the edge by providing a slope on the surface to direct the fluid towards the edge from the center since any such design is only to remove the fluid away from the reflector surface and prevent erroneous detection of the signal.
Regarding claims 2 and 17, Campbell teaches all the claimed features except for the surrounding section comprises a hydrophobic coating. Makino teaches applying a hydrophobic coating over the hydrophilic surface (para 0050). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide hydrophobic or hydrophilic coating as deemed necessary of the use of the device in order to allow the liquid to be held in the receiving sections or drain the liquid with open through ports as necessary.
Regarding claim 3, Campbell teaches the least one section comprises a hydrophilic surface (para 0064, 0066).
Regarding claims 4, 5 and 14, forming of the hydrophilic surface using an ablation process or an ablation process being used to etch the hydrophobic coating to expose a hydrophilic material forming the at least one section that is more hydrophilic than a surrounding section of the reflector surface or the roughness features are formed on the reflector surface by laser ablation is not accorded any patentable weight in the device claims as an end product is being examined and how it is formed is not given any patentable weight in the apparatus claims.
Regarding claim 11, designing a width of the at least one section that is more hydrophilic than a surrounding section of the reflector surface that increases in a direction from the center of the reflector plate towards the edge of the reflector surface is nothing more than a matter of design choice since any known arrangement of the hydrophilic surface that promotes the draining of the fluid would be within the scope of a skilled individual.
Regarding claim 12, Campbell teaches the at the least one section comprises a series of channels (pores 76, para 0065) of constant width.
Regarding claims 18-22, the channels extending radially from the center of the reflector surface and the channels overlapping each other at the center portion of the reflector surface or the channels diverge from the center of the reflector radially towards an edge of the reflector or the channels diverge from the center of the reflector radially towards an edge of the reflector with an angle of between 50 to 200 or the channels diverge from the center of the reflector radially towards an edge of the reflector with a changing angle or each channel having an axis of symmetry and wherein the axes of symmetry intersect each other and define a polygon surrounding the center of the reflector surface is nothing more than a matter of design choice that functions equally as the ones taught by Campbell and moreover, it would depend on one skilled person in order to perform the task desired.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Makino as applied to claim 1 above, and further in view of Hockaday et al. (2007/0184238) (hereinafter Hockaday).
Regarding claims 6-8, Campbell in view of Makino teach all the claimed features except for the at least one section of the reflector surface comprises a fibre arranged on the reflector surface. Hockaday teaches hydrophilic fiber capable of wicking liquid using capillary action (para 0533). It would be obvious to a person having ordinary skill in the art to apply the teaching of Hockaday in the combined device of Campbell and Makino since fiber is an alternative material to for the hydrophilic reflector surface.
Regarding claims 9 and 10, to provide a natural or synthetic fibre or a combination thereof or the fibre having a diameter less than 0.2 mm is nothing more than a matter of an alternative material used as a hydrophilic material. Also, designing the diameter less than 0.2 mm for the fiber is a design choice in order to function appropriately as a hydrophilic structure.
Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Makino as applied to claim 1 above, and further in view of Courtney et al. (2016/002244) (hereinafter Courtney).
Regarding claim 13, Campbell in view of Makino teach all the claimed features except for the at the least one section of the reflector surface comprises a plurality of roughness features. Courtney teaches the at the least one section of the reflector surface comprises a plurality of roughness features (para 0205). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide roughness features on the reflector surface since such an arrangement would make the hydrophilic surface more hydrophilic.
Regarding claims 15 and 16, to provide the roughness features to comprise a plurality of circular pillars or square pillars or hexagonal pillars or a combination thereof or the pillars having different heights, is nothing more than a matter of design choice since it is known that any structure or shape of the roughness features only increases the hydrophobicity or hydrophilicity of the material.
Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Makino as applied to claim 1 above, and further in view of FT Technologies (FT702LT Ultrasonic wind sensor).
Regarding claim 23, Campbell in view of Makino teach all the claimed features except for the acoustic resonance cavity is formed by two reflector surfaces that are separated by a predetermined distance. FT Technologies teaches the acoustic resonance cavity formed by two reflector surfaces separated by a predetermined distance (Fig. page 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the structure of FT Technologies in the combined device of Campbell in view of Makino since such an arrangement would be appropriately used in an embodiment that would require multiple reflection for sensitive and efficient flow measurements.
Regarding claim 24, FT Technologies teach the spacers between the two reflector surfaces, however it would be within the scope of a skilled individual to provide the spacers with an outer surface comprising a hydrophilic section since it would provide hydrophilicity of the complete device that would assist draining the fluid away from the device.
Regarding claim 25, as to the outer surface of the body comprising a hydrophilic section, it would be within the scope of a skilled individual to design a structure that would be completely hydrophilic since such an arrangement would help in faster drainage of the fluid.
Regarding claim 26, FT Technologies teach an acoustic resonance fluid flow speed sensor (title).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            7/12/2022